Case 1:18-cv-01111-JTN-ESC ECF No. 31 filed 04/24/19 PageID.157 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NATHAN MEDINA,
        Plaintiff,

v.                                    CASE NO. 1:18-cv-01111
                                      HON. JANET T. NEFF
                                      MAG. ELLEN S. CARMODY
TOM LEONARD, Michigan State
Representative, in his official and
individual capacity, THE DOCTORS
MANAGEMENT COMPANY, jointly
and severally,

        Defendants.


Jack W. Schulz (P78078)               Timothy H. Howlett (P24030)
Elizabeth A. Gotham (P79058)          Christina K. McDonald (P73517)
SCHULZ GOTHAM PLC                     DICKINSON WRIGHT PLLC
Attorneys for Plaintiff               Attorneys for Defendant Tom Leonard
P.O. Box 44855                        500 Woodward Avenue, Suite 4000
Detroit, Michigan 48244               Detroit, Michigan 48226
(313) 652-1906                        (313) 223-3500
jackwschulz@gmail.com                 thowlett@dickinsonwright.com
egotham@schulzgotham.com              cmcdonald@dickinsonwright.com

                                      Jaclyn R. Giffen (P75316)
                                      LITTLER MENDELSON, P.C.
                                      Attorneys for Defendant
                                      The Doctors Management Company
                                      200 Renaissance Center, Suite 3110
                                      Detroit, Michigan 48243
                                      (313) 202-3261
                                      jgiffen@littler.com
 Case 1:18-cv-01111-JTN-ESC ECF No. 31 filed 04/24/19 PageID.158 Page 2 of 5




                  SECOND STIPULATED ORDER TO
               EXTEND SCHEDULING ORDER DEADLINES

      NOW COME the Parties in the above referenced matter and do hereby

stipulate to extend the deadline to disclose non-damages related experts set forth

within the Court’s February 7, 2019 Scheduling Order (DOC NO. 18).

      The Parties request this extension to accommodate a requested extension for

Defendant The Doctors Management Company to produce its responses, including

ESI documents, to Plaintiff’s Requests for Production of Documents. The discovery

extension was granted in good faith in an attempt to avoid unnecessary motions.

However, the extension does not allow Plaintiff’s counsel the proper time required

to review documents to determine whether a non-damages expert is required as the

expert would be retained for the purposes of analyzing these produced documents

and related electronic storage. Further, until the documents are reviewed, it is

unclear whether the expert will be required in Michigan or California. At the time

of this filing, Plaintiff does not possess Defendant The Doctors Management

Company’s discovery responses. A minimal extension related to the non-damages

expert deadlines will allow the parties the time needed to review discovery responses

and documents produced and determine if non-damages experts are needed. This

extension will not impact any other scheduling date.




                                         -2-
 Case 1:18-cv-01111-JTN-ESC ECF No. 31 filed 04/24/19 PageID.159 Page 3 of 5




      IT IS HEREBY ORDERED that Plaintiff’s deadline for naming non-damages

related experts set forth in this Court’s February 7, 2019 Scheduling Order will be

extended until May 15, 2019.

      IT IS HEREBY ORDERED that Defendants’ deadline for naming non-

damages related experts set forth in this Court’s February 7, 2019 Scheduling Order

will be extended until May 29, 2019.

      IT IS HEREBY ORDERED that Plaintiff’s deadline for providing non-

damages related expert reports set forth in this Court’s February 7, 2019 Scheduling

Order will be extended until June 15, 2019.

      IT IS HEREBY ORDERED that Defendants’ deadline for providing non-

damages related expert reports set forth in this Court’s February 7, 2019 Scheduling

Order will be extended until June 29, 2019.

      IT IS HEREBY ORDERED.




                                       HONORABLE JANET T. NEFF
                                       U.S. District Court Judge




                                        -3-
 Case 1:18-cv-01111-JTN-ESC ECF No. 31 filed 04/24/19 PageID.160 Page 4 of 5




Approved as to form and content:

Dated:        4/24/19                      Dated:         4/24/19

  /s/ Jack W. Schulz                       /s/ Timothy Howlett (w/ permission)
Jack W. Schulz (P78078)                    Timothy H. Howlett (P24030)
Elizabeth A. Gotham (P79058)               Christina K. McDonald (P73517)
SCHULZ GOTHAM PLC                          DICKINSON WRIGHT PLLC
PO Box 44855                               500 Woodward Avenue, Suite 4000
Detroit, MI 48244                          Detroit, Michigan 48226
(313) 652-1906                             (313) 223-3500
jackwschulz@gmail.com                      thowlett@dickinsonwright.com
egotham@schulzgotham.com                   cmcdonald@dickinsonwright.com
Attorneys for Plaintiff                    Attorneys for Defendant Tom Leonard


                                           Dated:        4/24/19

                                           /s/ Jaclyn R. Giffen (w/ permission)
                                           Jaclyn R. Giffen (P75316)
                                           LITTLER MENDELSON, P.C.
                                           200 Renaissance Center, Suite 3110
                                           Detroit, Michigan 48243
                                           (313) 202-3261
                                           jgiffen@littler.com
                                           Attorneys for Defendants The
                                           Doctors Management Company



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the April 24, 2019, I electronically filed the

foregoing document with the Clerk using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record identified on the attached

Service List in the manner specified, either via transmission of Notices of Electronic

                                         -4-
 Case 1:18-cv-01111-JTN-ESC ECF No. 31 filed 04/24/19 PageID.161 Page 5 of 5




Filing generated by CM/ECF or in some other authorized manner for those counsel

or parties who are not authorized to receive electronically Notices of Electronic

Filing.

                                             By: /s/ Jack W. Schulz
                                             Jack W. Schulz (P78078)




DETROIT 85421-1 1497677v2




                                       -5-
